Exhibit 10.14.D


EXECUTION VERSION
CONSENT TO LOAN AND SECURITY AGREEMENT
THIS CONSENT TO LOAN AND SECURITY AGREEMENT (this “Consent”), dated as of April
21, 2020, by and among Solar Capital Ltd., a Maryland corporation, (“Solar”), as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, “Collateral Agent”), the lenders party hereto including Solar in
its capacity as a Lender (each a “Lender” and collectively, the “Lenders”), and
Alimera Sciences, Inc., a Delaware corporation (“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower, Lenders, and Collateral Agent are parties to that certain
Loan and Security Agreement, dated as of December 31, 2019 (as amended hereby
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Lenders and
Collateral Agent have agreed to provide to Borrower certain loans in accordance
with the terms and conditions thereof;
WHEREAS, Borrower has requested that Collateral Agent and the Lenders consent to
permit Borrower's incurrence of unsecured Indebtedness in the form of one
payroll protection plan loan issued under Section 7(a) of the Small Business
Act, as modified by the Coronavirus Aid, Relief, and Economic Security Act
(Public Law No. 116-136) (the “CARES Act”), in an aggregate outstanding
principal amount not to exceed One Million Seven Hundred Seventy-Seven Thousand
Five Hundred Two Dollars ($1,777,502) at any time and applied for by Borrower on
or prior to December 31, 2020 (the “PPP Loan”);
WHEREAS, Collateral Agent and the Lenders are willing to agree to such request,
subject to and in accordance with the terms and conditions set forth in this
Consent.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:
1.RECITALS; DEFINITIONS. The foregoing recitals, including all terms defined
therein, are incorporated herein and made a part hereof. All capitalized terms
used but not otherwise defined herein have the meanings given such terms in the
Loan Agreement.
2.    CONSENT. In accordance with Section 12.5 of the Loan Agreement and subject
to the other terms and conditions set forth herein, Collateral Agent and the
Lenders hereby consent and Borrower hereby agrees that notwithstanding the terms
of Section 7.4 of the Loan Agreement, Borrower shall be permitted to incur
Indebtedness consisting of the PPP Loan; provided that (a) such Indebtedness in
the form of the PPP Loan shall comply in all material respects with the
applicable requirements of the CARES Act, (b) the proceeds of such PPP Loan
shall be used only for the purposes permitted under Section 1102 of the CARES
Act and in accordance with any guidance issued by the Small Business
Administration thereunder, (c) Borrower shall use commercially reasonable
efforts to comply with Section 1106 of the CARES Act to obtain forgiveness of
the PPP Loan to the extent provided thereunder, (d) the terms and conditions of
the PPP Loan shall be otherwise reasonably satisfactory to Collateral Agent and
the Lenders, and shall not contain any terms or conditions that are adverse to
Collateral Agent's and the Lenders' rights under the Loan Agreement (including
with respect to collateral, priority, preference and repayment terms), (e) the
PPP loan shall be subject to Collateral Agent's written approval in its
reasonable discretion prior to the closing thereof, and (f) any material
modification to the PPP loan shall be subject to Collateral Agent's written
approval.
3.    CONDITIONS TO EFFECTIVENESS. This Consent shall become effective upon
satisfaction of each of the conditions specified below:




US-DOCS\115365391.8

--------------------------------------------------------------------------------




(a)    Collateral Agent shall have received one or more counterparts of this
Consent, duly executed, completed and delivered by Collateral Agent, each Lender
and Borrower;
(b)    immediately before and immediately after giving effect to this Consent,
no Event of Default shall have occurred and be continuing;
(c)    Borrower shall have agreed to pay in the ordinary course all fees, costs
and expenses due and payable as of the date hereof under the Loan Agreement and
the other Loan Documents; and
(d)    Collateral Agent shall have received all other documents and instruments
as Collateral Agent or any Lender may reasonably deem necessary or appropriate
to effectuate the intent and purpose of this Consent.
4.    REPRESENTATIONS AND WARRANTIES. To induce Collateral Agent and the Lenders
to enter into this Consent, Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, provided, further, that to the
extent such representations and warranties by their terms expressly relate only
to a prior date such representations and warranties shall be true and correct as
of such prior date; (b) that there has not been and there does not exist a
Material Adverse Change; (c) Collateral Agent and the Lenders have and shall
continue to have valid, enforceable and perfected first-priority liens, subject
only to Permitted Liens, on and security interests in the Collateral and all
other collateral heretofore granted by Borrower to Collateral Agent and the
Lenders pursuant to the Loan Documents or otherwise granted to or held by
Collateral Agent and the Lenders; (d) the agreements and obligations of Borrower
contained in the Loan Documents and in this Consent constitute the legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (e) the execution, delivery and performance of this Consent by
Borrower will not violate any law, rule, regulation, order, material contractual
obligation or organizational document of Borrower and will not result in, or
require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or revenues. For the purposes of this Section,
each reference in Section 5 of the Loan Agreement to “this Agreement,” and the
words “hereof,” “herein,” “hereunder,” or words of like import in such Section,
shall mean and be a reference to the Loan Agreement as amended by this Consent.
5.    LOAN DOCUMENTS OTHERWISE NOT AFFECTED; REAFFIRMATION; NO NOVATION.
(a)    Except as expressly amended pursuant hereto or referenced herein, the
Loan Agreement and the other Loan Documents shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects. The
Lenders’ and Collateral Agent’s execution and delivery of, or acceptance of,
this Consent shall not be deemed to create a course of dealing or otherwise
create any express or implied duty by any of them to provide any other or
further amendments, consents or waivers in the future.
(b)    Borrower hereby expressly (1) reaffirms, ratifies and confirms its
Obligations under the Loan Agreement and the other Loan Documents, (2)
reaffirms, ratifies and confirms the grant of security under Section 4 of the
Loan Agreement, (3) reaffirms that such grant of security in the Collateral
secures all Obligations under the Loan Agreement, and with effect from (and
including) the date hereof, such grant of security in the Collateral: (x)
remains in full force and effect notwithstanding the consent expressly
referenced herein; and (y) secures all Obligations under the Loan Agreement, as
amended by this Consent, and the other Loan Documents, (4) agrees that this
Consent shall be a “Loan Document” under the Loan Agreement, and




US-DOCS\115365391.8

--------------------------------------------------------------------------------




(5) agrees that the Loan Agreement and each other Loan Document shall remain in
full force and effect following any action contemplated in connection herewith.
(c)    This Consent is not a novation and the terms and conditions of this
Consent shall be in addition to and supplemental to all terms and conditions set
forth in the Loan Documents. Nothing in this Consent is intended, or shall be
construed, to constitute an accord and satisfaction of Borrower’s Obligations
under or in connection with the Loan Agreement and any other Loan Document or to
modify, affect or impair the perfection or continuity of Collateral Agent’s
security interest in, (for the ratable benefit of the Secured Parties) security
titles to or other liens on any Collateral for the Obligations.
6.    CONDITIONS. For purposes of determining compliance with the conditions
specified in Error! Reference source not found., each Lender that has signed
this Consent shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless
Collateral Agent shall have received notice from such Lender prior to date
hereof specifying its objection thereto.
7.    RELEASE. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Consent,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto. Borrower understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.
8.    NO RELIANCE. Borrower hereby acknowledges and confirms to Collateral Agent
and the Lenders that Borrower is executing this Consent on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
9.    COSTS AND EXPENSES. Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the date hereof to the extent
invoiced on or prior to the date hereof), the out-of-pocket costs and expenses
of Collateral Agent and the Lenders party hereto, and the fees and disbursements
of counsel to Collateral Agent and the Lenders party hereto (including
reasonable allocated costs of internal counsel), in connection with the
negotiation, preparation, execution and delivery of this Consent and any other
documents to be delivered in connection herewith on the date hereof or after
such date.
10.    BINDING EFFECT. This Consent binds and is for the benefit of the
successors and permitted assigns of each party.




US-DOCS\115365391.8

--------------------------------------------------------------------------------




11.    GOVERNING LAW. THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.
12.    COMPLETE AGREEMENT; AMENDMENTS. This Consent and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Consent and the Loan
Documents merge into this Consent and the Loan Documents.
13.    SEVERABILITY OF PROVISIONS. Each provision of this Consent is severable
from every other provision in determining the enforceability of any provision.
14.    COUNTERPARTS. This Consent may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Consent.
Delivery of an executed counterpart of a signature page of this Consent by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
15.    LOAN DOCUMENTS. This Consent and the documents related thereto shall
constitute Loan Documents.
16.    ELECTRONIC EXECUTION OF CERTAIN OTHER DOCUMENTS. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Consent and the transactions
contemplated hereby shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by Collateral Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]






US-DOCS\115365391.8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the day and year specified at the beginning hereof.


BORROWER:
ALIMERA SCIENCES, INC.
By: /s/ Richard S. Eiswirth Jr.    
Name: Richard S. Eiswirth Jr.
Title: CEO & President






[Signature Page to Consent to Loan and Security Agreement (PPP Loan)]

--------------------------------------------------------------------------------






COLLATERAL AGENT AND LENDER:
SOLAR CAPITAL LTD.


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




[Signature Page to Consent to Loan and Security Agreement (PPP Loan)]

--------------------------------------------------------------------------------






LENDERS:
SUNS SPV LLC


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




SCP PRIVATE CREDIT INCOME FUND SPV, LLC


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




SCP PRIVATE CREDIT INCOME BDC SPV LLC


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




SCP PRIVATE CORPORATE LENDING FUND SPV LLC


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory




SCP SF DEBT FUND L.P.


By: /s/ Anthony J. Storino    
Name: Anthony J. Storino
Title: Authorized Signatory


[Signature Page to Consent to Loan and Security Agreement (PPP Loan)]